DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 20 November 2021 has been entered.  Claims 23-44 are pending, and claims 23, 32, 34 and 43 are amended.


Response to Arguments
Applicant's arguments filed 20 November 2021 with respect to the rejection (under 35 U.S.C. 103) of claims 23-33 have been fully considered but they are not persuasive.
The applicant argues the cited references do not teach or suggest the newly added limitations of a blood pressure monitor with a three-dimensional rectangular housing having rounded edges in one plane, or a secondary electronic device in wireless communication with the at least one biometric data gathering device wherein the secondary electronic device receives measurement data from the at least one biometric data gathering device and provides a display of a biometric data from the at least one biometric data gathering device.  The Office respectfully disagrees because Whitaker discloses both a three-dimensional rectangular hosing have rounded edges in one plane (small compact housing, Fig. 1 #12), and a secondary electronic device (remote host station, Fig. 4 #30) in wireless communication with the at least one biometric data gathering device (via a bi-directional communication unit, Fig. 4 #26) wherein the secondary electronic device receives measurement data from the at least one biometric data via display unit, Fig. 4 #37) of a biometric data from the at least one biometric data gathering device [pars. 0014-0016].

Applicant’s arguments, see pages 18-19 of the remarks, filed 20 November 2021, with respect to claims 34-44 have been fully considered and are persuasive.  The rejections (under 35 U.S.C. 112) of claims 34-44 have been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
securement mechanism for securing the cuff” in claims 23, 32, 34 and 43.  The corresponding structure in the specification is a “buckle or pulley, Fig. 1D #130.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US 2009/0318818) in view of Zhou et al. (US 2009/0118628) and further in view of Yuen et al. (US 2014/0206954).

[Claim 23, 32] Whitaker discloses a system (blood pressure monitoring system) comprising:
a blood pressure monitor comprising: 
a cuff (blood pressure cuff, #23) operable to securely wrap around a limb of a subject when the blood pressure monitor is in a deployed condition (on the limb positioned to measure blood pressure), the cuff having an inflatable bladder formed integrally therein (implicit as the cuff is inflated and deflated) [pars. 0013-0014], wherein the cuff is substantially rectangular in shape having a first surface for engaging the limb of the subject in the deployed condition (interior surface of the cuff shown in Figure 1), a second surface, a first end, a second end, and two sides, a cuff length greater than a cuff width (see Figure 1, the cuff is rectangular and meets the other limitations), a securement mechanism for securing the cuff in the deployed configuration (implicit as cuff must be secured/affixed to the limb to measure blood pressure correctly) [par. 0002]
one or more tubes positioned within the cuff in communication with the inflatable bladder (male member, Fig. 1 #53, having a cylindrical opening, Fig. 1 #65) [par. 0021];
an exhaust valve (Fig. 3 #16
a three-dimensional rectangular housing (small compact housing, Fig. 1 #12) having rounded edges in one planar dimension, wherein the housing includes one or more of a controller (#25), a memory (implicitly part of the microprocessor of the controller), a pump (#15), a power supply (rechargeable battery, #27), and a motor (implicitly required for the pump) [pars. 0013-0014], and further wherein the housing is seamlessly connected to the cuff (once coupled the housing and cuff are directly connected to one another) and further wherein a portion of the second surface (the  side of the sleeve, Fig. 1 #54, facing the housing, Fig. 1 #12) of the cuff is secured to an exterior surface of the housing (connector including at least part, Fig. 1 #50) on a first housing side (the side of the housing facing the sleeve of the cuff) and the second surface of the cuff faces the housing when the blood pressure monitor is in an undeployed condition (when connected together the cuff and housing meet this limitation including in an undeployed condition) [pars. 0019-0022]; and
a transmitter for wirelessly transmitting blood pressure data to a second device (wireless bi-directional communication unit, #26, links the monitor to a remote host station, #30) [par. 0014]; and
a secondary electronic device (remote host station, Fig. 4 #30) in wireless communication with the at least one biometric data gathering device (via a bi-directional communication unit, Fig. 4 #26) wherein the secondary electronic device receives measurement data from the at least one biometric data gathering device and provides a display (via display unit, Fig. 4 #37) of a biometric data from the at least one biometric data gathering device [pars. 0014-0016].
Whitaker implicitly discloses a securement mechanism but does not explicitly disclose a securement mechanism, which is being interpreted to be a buckle or pulley or an equivalent thereof under 35 U.S.C. 112(f).
#10), with an explicit recitation of an inflatable bladder (#20), and body-worn sensor (#100) combination wherein the cuff is secured around a patient’s arm by looping a tapered flap through a buckle (D-ring) and folding it back so to fasten in place with a hook and loop fastener (Velcro® patch, #29, adheres to a matched Velcro® strip, #27) [par. 0022, 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Whitaker to include a buckle and hook and loop fastener, as taught by Zhou, in order to secure the blood pressure cuff in place around the arm of the subject.
Whitaker does not disclose a non-biometric contextual data gathering sensor configured to gather contextual data concurrently with the biometric data.
Yuen discloses a portable biometric monitoring device comprising a strap and an optical sensor that measures blood pressure and/or heart rate [pars. 0056-0057], wherein the biometric monitoring device further comprises a location sensor (GPS), altimeter, a skin temperature sensor, galvanic skin response sensor [pars. 0081, 0110].  The biometric sensor may fuse data from two sensor (e.g. GPS and heart rate though blood pressure could be used as well) to correlate or map geographical regions to physiological data such that geographical regions that increase or decrease a measurable user metric are identified i.e. contextualized [pars. 0110-0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Whitaker to include a GPS sensor or altimeter to contextualize the physiological data such as blood pressure with geographical location, as taught by Yuen, in order to improve sensing and classification of activities e.g. to better track fitness.

[Claim 24-25, 33] Whitaker in view of Zhou and Yuen renders obvious the at least one biometric data gathering device is configurable to be in communication with a communication network having a 

	[Claim 26]  Whitaker in view of Zhou and Yuen renders obvious having historical biometric data and historical contextual data accessible via a communication network (historical graphs of data available via streaming or transmitting web content to the biometric monitoring device) [Yuen: par. 0142, Table].

	[Claim 27]   Whitaker in view of Zhou and Yuen render obvious a system further comprising one or more of an accelerometer, a barometer (barometric pressure data), a thermometer (temperature sensor), a UV sensor, a microphone, a galvanic skin response sensor, a body posture sensor, and skin hydration sensor in communication with the apparatus [Yuen: pars. 0012, 0028, 0038-0039, 0051, 0063, 0081, 0083, 0110].

	[Claim 28] Whitaker in view of Zhou and Yuen render obvious a system further comprising an atmospheric pressure detector (barometric pressure).

	[Claim 29] Whitaker in view of Zhou and Yuen render obvious a system wherein the heart rate monitor includes a pulse detector (heart rate is detected by the optical sensor).

	[Claim 30] Whitaker in view of Zhou and Yuen render obvious a system wherein patient data and electronic device data is accessible via the communication network (Whitaker: wireless communication to a central control station, #36).

[Claim 31] Whitaker in view of Zhou and Yuen render obvious a system wherein the biometric data gathering device is in wireless communication with one or more displays (Whitaker: display, #37, of the host station ) [par. 0016].


Allowable Subject Matter
Claims 34-44 are allowed.  The claims require a heart rate monitor comprising an L-shaped housing with a specific arrangement of four sensors wherein each sensor in only intersected by one of a first axis and second axis that are perpendicular axes.  The entirely of claimed structure in claims 34 and 43 is not found in the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 January 2022